Case 1:19-cv-00117-BMC Document 37 Filed 12/30/19 Page 1 of 1 PageID #: 852




                                    2 EIGHTII STREET

                             5~.New--~~-1-1738
                                 www.stim-warmuth.com

PAULA]. WARMUTII
                                                            TELEPHONE 631-732-2000
GLENN P. WARMUTII
                                                                  FAX 631-732-2662
JOSEPH D. STIM (1949-2003)


         December 30, 2019

         Hon. Brian M. Cogan - VIA CM/ECF
         United States District Court
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, New York 11201

         RE:      Avail Holding LLC - Ramos
                  Docket No. 19-cv-00117

         Dear Judge Cogan:

         My firm represents the plaintiff-appellant, Avail
         Holding LLC, on Avail' s appeal from the judgment
         entered in this matter.   Avail seeks to post a bond
         in order to stay the enforcement of the judgment as
         well as defendant's motion for attorney's fees,
         pending the appeal.     I conferred with defendant's
         attorney, Christopher Newton, Esq. and suggested that
         a bond of $40,000 would be more than enough to cover
         any attorney's fees currently owed as well as any
         attorney's fees that could potentially be owed as a
         result of the appeal.     Mr. Newton told me that I
         could represent to this court that he did not intend
         to oppose this application.

         If necessary, plaintiff is prepared to file a motion
         seeking relief pursuant to FRCP 62 (b) and/or 62 (d),
         and hereby seeks permission to make such a motion.
         However, as there is general agreement on the matter,
         it is respectfully requested that the court issue an
         order, in the form of the order annexed.

         Very truly yours,

               ~
         GLENN P. WARMUTH/swi
         cc: Christopher Newton, Esq. (via CM/ECF)
             Alan H. Weinreb, Esq. (via CM/ECF)
         avai-03
